Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 1 of 10




                           Exhibit A
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 2 of 10




  District Court, Arapahoe County, Colorado
  Court Address: 7325 South Potomac Street
  Centennial, CO 80112                             DATE FILED: May 23, 2019 1:16 PM
  (303) 649-6355                                   FILING ID: 47C63422FEB2F
                                                   CASE NUMBER: 2019CV31209
  ____________________________________________________

  PLAINTIFF: DEAN DRULIAS,

  v.
                                                                           COURT USE ONLY
  DEFENDANTS: CHRISTOPHER W. SHEAN; JOHN C.
  MALONE; STEPHEN M. BRETT; GREGG L. ENGLES;
  ROBERT   HAMMOND;      SCOTT   W. SCHOELZEL;
  ALEXANDRE VON FURSTENBERG; LIBERTY EXPEDIA
  HOLDINGS, INC.; AND EXPEDIA GROUP, INC.
  Attorneys for Defendant:
  KAREN CODY-HOPKINS# 35367
  Cody-Hopkins Law Firm                                              Case Number:
  4610 S. Ulster Street, #150
  Denver, CO 80237                                                   Division           Courtroom
  P: (303) 221-4666 F: (303) 221-4374
  E:karen@codyhopkinslaw.com
  Additional Counsel listed below

                   VERIFIED COMPLAINT FOR VIOLATION OF
        COLORADO SECURITIES ACT § 11-51-501 AND COLORADO COMMON LAW

        Plaintiff, by his attorneys, alleges as and for his complaint, upon personal knowledge as
 to himself and his own acts, and as to all other matters upon information and belief, as follows:

                                       INTRODUCTION

        1.      This lawsuit (the “Action”) is brought pursuant to the Colorado Securities Act
 §11-51-501 and the common law of Colorado against Liberty Expedia Holdings, Inc. (“Liberty”
 or the “Company”), its board of directors (collectively the “Board” or the “Individual
 Defendants”) as well as Expedia Group, Inc. (“Expedia”) in connection with the sale of Liberty
 to Expedia (the “Sale”).

         2.     The Sale is subject to the approval of the shareholders of Liberty. On or about
 April 16, 2019, the Defendants announced that the Sale would be put to a shareholder vote at a
 special meeting of Liberty’s shareholders.

         3.       On or about May 2, 2019, the Defendants filed, or caused to be filed, a Proxy
 Statement (the “Proxy Statement”) with the Securities and Exchange Commission (the “SEC”)
 and, through such filing, disseminated the Proxy Statement to Liberty’s shareholders, including
 Plaintiff, soliciting and urging shareholders to vote in favor of the Sale.
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 3 of 10




         4.     The Proxy Statement violates Colorado Securities Act §11-51-501 and the
 common law of Colorado common law because it contains statements regarding the conflicts of
 interest of those promoting the Sale, as well as financial projections upon which Liberty’s
 financial advisor (Moelis & Company, LLC (“Moelis”)) relied, that are false or incomplete and
 misleading.

        5.     This Action seeks, inter alia, to enjoin the Defendants from continuing to violate
 the Colorado Securities Act §11-51-501 and Colorado common law.

        6.      This complaint asserts claims under Colorado law only and specifically excludes
 and disclaims any and all claims (i) for breach of fiduciary duties, (ii) arising under Delaware
 law, including any derivative claim(s) and any claim(s) arising from Liberty’s Certificate of
 Incorporation and/or bylaws, and/or (iii) governed by the internal affairs doctrine.

                                 JURISDICTION AND VENUE

        7.      This Court has jurisdiction over the subject matter of this action pursuant to Colo.
 Const. Art. VI, Section 9.

         8.     This Court has jurisdiction over the Defendants because Liberty is headquartered
 in this State and because the improper conduct alleged in this Complaint occurred in and/or
 emanated from Colorado. Additionally, this Court has jurisdiction over each of the Defendants
 because each resides in, or is a citizen of, Colorado, conducts or transacts business in Colorado,
 and/or engaged in tortious conduct in Colorado.

        9.      Venue is proper in this District Court pursuant to C.R.C.P. 98 (c).

                                             PARTIES

        10.     Plaintiff Dean Drulias has owned shares of Liberty common stock continuously
 since on or about February 16, 2016.

        11.     Defendant Liberty is a publicly traded holdings company formed in 2015 and
 headquartered at 12300 Liberty Boulevard, Englewood, Colorado 80112. Liberty’s principal
 assets consist of its interest in Expedia and its subsidiary Vitalize, LLC (also known as
 “Bodybuilding.com”). As of December 31, 2018, Liberty beneficially owned approximately
 16.2% of the outstanding Expedia common stock and 53.0% of the voting interest in Expedia.
 Liberty’s stock is traded on the NASDAQ under the ticker symbols “LEXEA,” and “LEXEB.”

        12.     Defendant Christopher W. Shean (“Mr. Shean” or “CEO Shean”) has served as
 President and Chief Executive Officer (“CEO”) of Liberty since March 2016 and as a director
 since November 2016. In connection with the Sale Agreement, Mr. Shean is expected to receive
 $212,685.00 for the accelerated vesting of his unvested stock options and unvested restricted
 stock units (“RSUs”) in the Company which he would not otherwise be receiving at this time.



                                                 2
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 4 of 10




        13.     Defendant John C. Malone (“Mr. Malone”) has served as Chairman of the Board
 of Liberty since November 2016.

        14.     Defendant Stephen M. Brett (“Mr. Brett”) has served as a director of Liberty since
 November 2016. In connection with the Sale Agreement, Mr. Brett is expected to receive
 $82,224 for the accelerated vesting of his restricted stock units (“RSUs”) which he would not
 otherwise be receiving at this time.

         15.   Defendant Gregg L. Engles (“Mr. Engles”) has served as a director of Liberty
 since November 2016. In connection with the Sale Agreement, Mr. Engles is expected to receive
 $82,224 for the accelerated vesting of his RSUs which he would not otherwise be receiving at
 this time.

        16.     Defendant Robert Hammond (“Mr. Hammond”) has served as a director of
 Liberty since November 2016. In connection with the Sale Agreement, Mr. Hammond is
 expected to receive $82,224 for the accelerated vesting of his RSUs which he would not
 otherwise be receiving at this time.

        17.     Defendant Scott W. Schoelzel (“Mr. Schoelzel”) has served as a director of
 Liberty since November 2016. In connection with the Sale Agreement, Mr. Schoelzel is
 expected to receive $82,224 for the accelerated vesting of his RSUs which he would not
 otherwise be receiving at this time.

         18.    Defendant Alexandre von Furstenberg (“Mr. von Furstenberg”) has served as a
 director of Liberty since November 2016. In connection with the Sale Agreement, Mr. von
 Furstenberg is expected to receive $82,224 for the accelerated vesting of his RSUs which he
 would not otherwise be receiving at this time.

        19.     Defendant Expedia is a publicly traded online travel platform headquartered a 333
 108th Avenue NE, Bellevue, Washington 98004. Expedia’s stock is traded on the NASDAQ
 under the ticker symbol “EXPE.”

                               SUBSTANTIVE ALLEGATIONS

        20.      Liberty is a publicly traded holdings company formed in 2015. Liberty’s
 principal assets consist of its interest in Expedia and its subsidiary Vitalize, LLC (also known as
 “Bodybuilding.com”). As of December 31, 2018, Liberty beneficially owned approximately
 16.2% of the outstanding Expedia common stock and 53.0% of the voting interest in Expedia.

        21.    On or about April 16, 2019, the Board of directors of Liberty, the Individual
 Defendants herein, approved Liberty’s sale in a transaction in which the shareholders of Liberty
 would receive 0.360 of a share of Expedia common stock for each share of Liberty.

        22.     The Sale requires the approval of Liberty shareholders. If Liberty shareholders do
 not approve the Sale, it cannot be completed.



                                                 3
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 5 of 10




        23.     On or about April 16, 2019, Defendants announced that they would put the Sale to
 a shareholder vote at a special meeting of shareholders of Liberty.

        24.     On or about May 2, 2019, the Defendants filed, or caused to be filed, the Proxy
 Statement and, through such filing, disseminated the Proxy Statement to Liberty’s shareholders,
 including Plaintiff, soliciting and urging shareholders to vote in favor of the Sale.

         25.      In the Proxy Statement, Defendants made statements that were untrue and/or
 omitted facts that needed to be stated to render certain statements not misleading. The
 statements were material because, among other things, they pertained to (a) the conflicts of
 interest of the individual defendants and Moelis and (b) core financial information about the Sale
 upon which Liberty’s financial advisor relied in opining that the Sale consideration is fair.

 The Projections Underlying the Investment Banker’s Fairness Opinion

         26.     The Proxy Statement states that in arriving at its fairness opinion Moelis reviewed
 certain financial forecasts provided to or discussed with Moelis by the management of Liberty.

        27.     The Proxy Statement also states that in connection with the Illustrative Net Asset
 Value Analysis underlying its fairness opinion Moelis performed a discounted cash flow analysis
 of Bodybuilding (one of Liberty’s two principal assets) using estimates and other information
 and data provided by Liberty’s management.

        28.    The Proxy Statement fails to disclose the financial forecasts and estimates which
 Moelis reviewed and used for its analyses.

        29.    The omission of these facts is material because a reasonable and prudent
 shareholder would consider the future prospects of Liberty as a standalone company important in
 deciding how much credence to give to Moelis’ opinion that the Sale consideration is fair to
 shareholders.

 The Directors’ Conflicts of Interest Omission

         30.     The Proxy states that in considering the recommendation of Liberty’s Board with
 respect to the Sale, shareholders should be aware that executive officers and non-employee
 directors of Liberty have certain interests in the transaction that may be different from, or in
 addition to, the interests of Liberty stockholders generally. Among these interests is that all then
 outstanding Liberty stock options will be accelerated and converted into the right to receive the
 sale consideration; provided that, Expedia will consider in good faith any request by Liberty that
 Expedia make a cash payment on equivalent terms in lieu of payment of the sale consideration.

         31.   The Proxy Statement does not disclose (i) the amount of cash payment that will be
 due to each member of Liberty’s Board for his unvested options should Liberty request that
 Expedia make a cash payment, (ii) the identity of all directors for whom Liberty has requested
 that cash payment in lieu of the sale consideration be paid for his outstanding Liberty stock



                                                  4
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 6 of 10




 options, and (iii) the circumstances under which Liberty will request that the Expedia make a
 cash payment in lieu of the merger consideration.

        32.     The omission of these facts is material because a reasonable and prudent
 shareholder would consider the potential conflict of interests of the Individual Defendants
 important in determining whether to accept their recommendation to vote for the Sale.

 The Investment Banker’s Conflicts of Interest Omission

        33.    The Proxy Statement states that Moelis has received over $13 million for
 providing investment banking services in the past to a company in which Mr. Malone may be
 deemed to have a material voting interest and certain investees of a company in which Mr.
 Malone may be deemed to have a material voting interest.

         34.      The Proxy Statement fails to disclose the extent to which Moelis has provided
 services to, and the amount of fees it has received from, (i) Barry Diller, Expedia’s Chairman,
 and his affiliated entitles and (ii) the other members of Liberty’s board and their affiliates.

         35.     Mr. Diller has a vast array of business interests and the potential to funnel
 lucrative opportunities to Moelis should he desire. In this regard, Delaware’s influential Vice-
 Chancellor Travis J. Laster recently opined that financial advisors may be influenced to “shade”
 their opinions in an effort to please those in a position to hire them. See Afra Afsharipour and J.
 Travis Laster, Enhanced Scrutiny on the Buy Side, 53 GEORGIA LAW REVIEW 443, 446, 455-456
 (2019). Thus, a reasonable and prudent investor would attach importance to the omission of
 Moelis’s relationship with Mr. Diller in determining whether to vote for or against the Sale.

                                  FIRST CLAIM FOR RELIEF

                                   VIOLATION OF § 11-51-501
                                     (Against all Defendants)

        36.     Plaintiff repeats and realleges all previous allegations as if set forth in full herein.

         37.    On or about May 2, 2019, Liberty and the Individual Defendants disseminated
 and circulated the Proxy Statement to the shareholders of Liberty, including Plaintiff.

         38.    Expedia participated in the dissemination of the Proxy Statement by supplying
 information to Liberty with knowledge that it would be included in the Proxy Statement and by
 specifically urging Liberty shareholders to read and rely on the statements in the Proxy
 Statement.

        39.      The Proxy Statement disseminated and circulated by the Defendants contains the
 materially false and misleading statements and omissions specified above.

         40.     The statements and omissions are material because, among other things, they
 pertain to financial projections upon which Liberty’s investment banker relied in opining that the

                                                   5
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 7 of 10




 Sale is fair and the conflicts of interest of those promoting the Merger. A reasonable and prudent
 investor would attach importance to the facts omitted or misrepresented in determining whether
 to vote for or against the Sale.

         41.    As members of Liberty’s board of directors, the Individual Defendants were
 responsible for and had ultimate authority over the false and misleading statements and omission
 in the Proxy Statement.

        42.     Defendants knew or had reasonable grounds to know that the statements specified
 above were misleading in that they contained misrepresentations and/or failed to disclose
 material facts necessary in order to make the statements, in the circumstances under which they
 were made, not misleading.

         43.     As a shareholder of Liberty entitled to vote on the Sale proposal, Plaintiff is
 justifiably entitled to rely on the integrity of the shareholder vote, which vote has been
 compromised by the false and misleading statements and omissions by the Defendants in the
 Proxy Statement disseminated to Plaintiff and the other Liberty shareholders.

        44.     By reason of the foregoing, the Defendants have violated § 11-51-501 and should
 be enjoined from continuing such violation.

        45.     Absent an injunction, Plaintiff will suffer irreparable harm.

                                 SECOND CLAIM FOR RELIEF

                       MISREPRESENTATION AND CONCEALMENT
                      IN VIOLATION OF COLORADO COMMON LAW
                                 (Against all Defendants)

          46.     Plaintiff repeats and re-alleges the allegations stated in ¶¶ 1 through 35 inclusive,
 as if fully set forth herein.

         47.      Pursuant to Colorado Common law, Defendants undertook an obligation to
 Plaintiff, a shareholder of Liberty, to communicate accurate and truthful information in the Proxy
 Statement.
         48.      On or about May 2, 2019, Defendants disseminated and circulated a Proxy
 Statement that contains the materially false and misleading statements and omissions specified
 above.

         49.    Expedia participated in the dissemination of the Proxy Statement by supplying
 information to Liberty with knowledge that it would be included in the Proxy Statement and by
 specifically urging Liberty shareholders to read and rely on the statements in the Proxy
 Statement.




                                                   6
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 8 of 10




         50.    In violation of Colorado Common law, Defendants misrepresented and concealed
 the matters specified above with the intent to deceive the Plaintiff and other Liberty shareholders
 and to induce the Plaintiff and other Liberty shareholders to vote for the Sale.

         51.     As a shareholder of Liberty entitled to vote on the Sale proposal, Plaintiff is
 justifiably entitled to rely on the integrity of the shareholder vote, which vote has been
 compromised by the false and misleading statements and omissions by the Defendants in the
 Proxy Statement disseminated to Plaintiff and the other Liberty shareholders.

        52.     Absent an injunction, Plaintiff will suffer irreparable harm.

                                  THIRD CLAIM FOR RELIEF

               NEGLIGENT MISREPRESENTATION AND CONCEALMENT
                   IN VIOLATION OF COLORADO COMMON LAW
                              (Against all Defendants)

          53.     Plaintiff repeats and re-alleges the allegations stated in ¶¶ 1 through 35 inclusive,
 as if fully set forth herein.

         54.      Pursuant to Colorado Common law, Defendants undertook an obligation to
 Plaintiff, a shareholder of Liberty, to communicate accurate and truthful information in the Proxy
 Statement.

         55.   On or about May 2, 2019, Liberty and its directors disseminated and circulated a
 Proxy Statement that contains the materially false and misleading statements and omissions
 specified above.

         56.    Expedia participated in the dissemination of the Proxy Statement by supplying
 information to Liberty with knowledge that it would be included in the Proxy Statement and by
 specifically urging Liberty shareholders to read and rely on the statements in the Proxy
 Statement.

        57.     Defendants were careless and negligent in ascertaining the truth of the
 misrepresentations specified above.

        58.     Defendants were careless and negligent in omitting from the Proxy Statement the
 matters specified above.

         59.     As a shareholder of Liberty entitled to vote on the Sale proposal, Plaintiff is
 justifiably entitled to rely on the integrity of the shareholder vote, which vote has been
 compromised by the false and misleading statements and omissions by the Defendants in the
 Proxy Statement disseminated to Plaintiff and the other Liberty shareholders.

        60.     Absent an injunction, Plaintiff will suffer irreparable harm.



                                                   7
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 9 of 10




 WHEREFORE, Plaintiff demands judgment as follows:

         1.      declaring that Defendants have violated the Colorado Securities Act § 11-51-501
 by circulating the materially misleading Proxy Statement;

        2.      enjoining the Defendants from continuing and doing any act in violation of the
 Colorado Securities Act § 11-51-501, including enjoining and/or rescinding the Sale Agreement
 and requiring Defendants to disseminate a Proxy Statement that does not contain false and
 misleading statements;

        3.     declaring that Defendants have fraudulently or negligently misrepresented and
 omitted materials facts in the Proxy Statement;

        4.     awarding Plaintiff compensatory damages as allowed by law;

        5.     awarding Plaintiff punitive damages as allowed by law;

        6.     awarding interest, attorney’s fees, expert fees and other costs in an amount to be
 determined; and

        7.     granting such other relief as the Court may find just and proper.

                                    JURY TRIAL DEMAND

        Plaintiff hereby demands a trial by jury on all counts of this Complaint that are so triable.

 Dated: May 23, 2019                            s/ Karen Cody-Hopkins
                                               Karen Cody-Hopkins
                                               CODY-HOPKINS LAW FIRM
                                               4610 South Ulster Street, Suite 150
                                               Denver, CO 80237
                                               T: (303) 221-4666 F: (303) 221-4374
                                               Email: karen@codyhopkinslaw.com

                                               Attorney for Plaintiff

                                               Of Counsel:
                                               THE BRUALDI LAW FIRM, P.C.
                                               Richard B. Brualdi
                                               29 Broadway, Suite 2400
                                               New York, New York 10006
                                               T: (212) 952-0602 F: (212) 952-0608




                                                  8
Case 1:19-cv-01505-MEH Document 1-2 Filed 05/27/19 USDC Colorado Page 10 of 10




 Plaintiff’s Address:
 Dean Drulias
 c/o The Brualdi Law Firm, P.C.
 29 Broadway, Suite 2400
 New York, New York 10006




                                      9
